Conviction in District Court of Smith County of murder, punishment fixed at fifteen years in the penitentiary.
We are met at the threshold of our consideration of this case by the proposition that one of the jurors who tried the case had been convicted of a felony and his citizenship had not been restored.
The facts adduced on the hearing of appellant's motion for new trial showed that juror Hobbs admitted that he had been convicted in the Federal Court of Alabama in 1912 for manufacturing whiskey without paying the tax required by law, and *Page 59 
that he had not been pardoned. The punishment for said offense appears to be by fine and imprisonment not exceeding two years. See Sec. 5966, 1916 Compilation Federal Statutes. We find that a felony is defined in Art. 10509 of the same Federal Statutes as one which may be punished by death or imprisonment for any term exceeding one year. Said section was enacted in 1909, hence was in force when juror Hobbs was convicted. One who has been convicted for a felony is disqualified as a juror in this State. Subdiv. 3, Art. 692, Vernon's C. C. P. This ground of disqualification can not be waived. Art. 695, Vernon's C. C. P. The fact that the conviction was in the Federal Court does not prevent its being a disqualification. Amaya v. State, 87 Tex. Crim. 160.
The other questions raised may not occur on another trial.
For the error mentioned the judgment must be reversed and the cause remanded.
Reversed and remanded.
                    ON MOTION FOR REHEARING.